Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 1 of 13 PageID #: 1

21-CV-1066

KOVNER, J.
BLOOM, M.J.
                         IN THE UNITED STATES DISTRICT COURT
                                                                                         mm.
                       FOR THE EASTERN DISTRICT OF NEW YORK




                                                           Complaint for Violation of Civil
                                                           Rights
                                                           (Non-Prisoner Complaint)
(Write thefull name ofeach plaintiffwho isfiling
this complaint. Ifthe names ofall the plaintiffs           Case No.
cannotfit in the space above, please write "see
                                                           (to befilled in by the Clerk's Office)
attached" in the space and attach an additional
page with thefull list ofnames.)
                                                           Jury Trial:     a/ves      □ No
                                                                           (check one)
    -against-




(Write thefull name ofeach defendant who is
being sued. Ifthe names ofall the defendants
cannotfit in the space above, please write "see
attached" in the space and attach an additional
page with thefull list ofnames. Do not include
                                                                           PRO SE OFFICE
addresses here.)



                                             NOTICE


 Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting
 from public access to electronic court fi les. Under this rule, papers fi led with the court should
 not contain: an individual's full social security number or full birth date; the full name of a
 person known to be a minor; or a complete financial account number. A filing may include
 only, the last four digits of a social security number; the year of an individual's birth; a
 minor's initials; and the last four digits of a financial account number.

 Plaintiff need not send exhibits, affidavits, grievance or witness statements, or any other
 materials to the Clerk's Office with this complaint.

 In order for your complaint to be filed, it must be accompanied by the fi ling fee or an
 application to proceed in forma pauperis.
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 2 of 13 PageID #: 2
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 3 of 13 PageID #: 3
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 4 of 13 PageID #: 4
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 5 of 13 PageID #: 5
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 6 of 13 PageID #: 6
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 7 of 13 PageID #: 7
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 8 of 13 PageID #: 8
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 9 of 13 PageID #: 9
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 10 of 13 PageID #: 10
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 11 of 13 PageID #: 11
Case 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 12 of 13 PageID #: 12




            j^COO                           7^^
                            '^'b




                                                                                L>
                                                                                   g.
                                                                                   i3i




                                                                      •. .4 >^..


                                                                      *•    \



          'm
ase 1:21-cv-01066-RPK-JRC Document 1 Filed 03/11/21 Page 13 of 13 PageID #: 1
